The past week’s events in the financial markets have been tumultuous to say the least.It has now been just over one year since reports of credit problems within the Financial sector were first reported, and the credit crisis continues to claim ever larger victims.It has been truly shocking to see some long-lived, well-respected financial institutions meet their demise as a result of the crisis. Given the market environment, we would like to offer the following update on our Small Cap Growth strategy’s exposures to the Financial sector and stocks impacted by the credit crisis, as well as Conestoga’s financial health. Our Opinion on the Current Markets: We believe the markets are naturally unwinding the excesses of the housing markets, its associated derivative instruments, and the excess leverage that various market participants employed to generate returns. At the end of trading on September 15, the Russell 2000 Index had tested the lows of March 21, 2008. The Index is currently trading at November 2005 levels. It is hard to take much comfort in the fact that Small Cap stocks, as measured by the Russell 2000 Index have posted a -9.12% loss percent while Large Cap stocks, as measured by the S&P 500 Index, have posted a -18.7% decline. It seems there is no safe place to hide. That said, we feel that the market is digesting the reality that the U.S. Government is not going to bail out every institution that has mismanaged their balance sheet and business. The bail-outs challenge the important concept of moral hazard, an important foundation to the free enterprise system. And, although it would have been painful, the bail-outs simply delayed the removal of the market’s excesses. There are some positives that have occurred recently in the markets. Of note, we have seen commodity prices drop significantly from their recent highs.
